Citation Nr: 0101154	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  94-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for bilateral leg pain 
and pes planus.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for osteomyelitis.

7.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of right (minor) hand injury, 
amputation of the right ring finger with metacarpal 
resection.

8.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of right (minor) hand injury, 
neurological impairment with painful neuroma scarring and 
decreased strength and range of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965, and from September 1970 to December 1991.  
This appeal arises from August 1992 and March 1993 rating 
decisions of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).  

The service connection issues (Issues 1 through 6 on the 
first page) will be addressed in the remand portion of this 
document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
increased evaluations.

2.  The veteran's residuals of amputation of the right ring 
finger and metacarpal bone have been manifested since 
December 1991 by pain, painful scarring (neuroma), decreased 
grip strength, and decreased motion of the right hand; the 
evidence since December 1991 has shown a strong grasp using 
the index and middle finger so long as the object being 
grasped did not place pressure on the volar scar of the palm, 
the veteran has the ability to approximate his thumb to all 
fingers and to feed himself with his right hand, and he has 
full ranges of motion of the fifth finger, middle finger, 
index finger and thumb of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
since December 1991, for residuals of right (minor) hand 
injury, amputation of the right ring finger with metacarpal 
resection, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5155 (2000).

2.  The criteria for an evaluation in excess of 20 percent, 
since December 1991, for residuals of right (minor) hand 
injury, neurological impairment with painful neuroma scarring 
and decreased strength and range of motion, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 8516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, with respect to the increased 
evaluation claims, all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5103A; the veteran was provided with VA 
examinations and he has not identified any private medical 
records to be obtained.  

The veteran injured his right ring finger when it was caught 
in a car door in January 1983.  A ray resection was performed 
in 1984.  Service connection for amputation of right ring 
finger was granted in August 1992, and a 20 percent rating 
was assigned from December 1991.  A March 1993 rating 
decision increased the rating to 30 percent, also from 
December 1991.  A July 2000 rating decision split the 
disability into two separate evaluations:  residuals of right 
(minor) hand injury, amputation of the right ring finger with 
metacarpal resection, rated as 20 percent disabling; and 
residuals of right (minor) hand injury, neurological 
impairment with painful neuroma scarring and decreased 
strength and range of motion, rated 20 percent disabling.  
Both evaluations were assigned from December 1991; those 
evaluations are now on appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2000).  

The veteran's service-connected amputation of the right ring 
finger (minor), is currently rated at 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5155 [amputation of the 
ring finger].  Under Diagnostic Code 5155, amputation of the 
ring finger of the major or minor extremity, with metacarpal 
resection (more than one-half of the bone lost) merits the 
currently assigned 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5155 (2000).  

The neurological aspect of the veteran's disability, partial 
paralysis of the right ulnar nerve, is currently evaluated as 
20 percent disabling under Diagnostic Code 8516.  That 
evaluation contemplates moderate incomplete paralysis of the 
ulnar nerve.  The next higher rating under that code section, 
30 percent, contemplates severe incomplete paralysis of the 
ulnar nerve.  A 50 percent evaluation requires complete 
paralysis of the ulnar nerve, with the griffin claw 
deformity, loss of extension of the ring and little fingers, 
inability to spread the fingers or adduct the thumb, and 
weakened wrist flexion.  38 C.F.R. Part 4, Diagnostic Code 
8516 (2000).

A VA examination was conducted in February 1993.  The veteran 
reported loss of grip strength, hypersensitivity and numbness 
of parts of the right hand.  The veteran noted that he wrote 
with his left hand.  On examination, there was a 17 
centimeter scar on the right hand.  This was tender, 
disfiguring, and resulted in tissue loss.  There was delayed 
flexion of the right fifth digit, but full range of motion of 
the other remaining digits.  Right hand grip was 3/5.  The 
diagnosis was status post amputation of right fourth digit 
with flexion delay of right fifth digit and decreased grip 
strength.

A VA fee basis neurological examination was conducted in 
October 1998.  The veteran was noted to be ambidextrous; he 
reported that he worked with his right hand but wrote with 
his left hand.  Grasping caused pain in the palm of his hand.  
He was unable to twist and open doorknobs.  The veteran was 
unable to cut, but ate with his right hand.  Right hand grip 
was 3/5.  He was able to approximate his thumb to all 
fingers.  The veteran was hypersensitive over the ulnar 
aspect of the palm and around the scar.  The examiner noted 
amputation of the right ring finger and right metacarpal 
bone.  There was a scar over the palm and dorsum of the hand 
that was extremely tender.  Flexion and extension at the 
right wrist was painful, as was ulnar and radial deviation.  
The diagnoses were:  amputation of right ring finger and 
right metacarpal bone due to injury and infection; and 
neuroma all along the scar.

A VA fee basis orthopedic examination was conducted in 
November 1998.  The veteran reported pain in the right hand 
and difficulty grasping due to pain in the palm.  On 
examination, there was a longitudinal scar on the dorsum and 
palmar aspects of the right palm, where the fourth metacarpal 
would normally be located.  There was moderate tenderness of 
the volar scar.  He had full ranges of motion of the fifth 
finger, middle finger, index finger and thumb.  However, 
there was 5-10 degrees of ulnar rotation of the fifth finger, 
which caused it to overlap the middle finger when grasping.  
The veteran had a strong grasp using the index and middle 
finger so long as the object being grasped did not place 
pressure on the volar scar of the palm; any object touching 
the scar on his palm made him release the object due to pain.  
The fifth finger had full ranges of motion in all joints, but 
grasping with the fifth finger was weak.  The veteran could 
not grasp using all three fingers at the same time.  He had 
diminished sensation of the radial side of the fifth finger 
and the ulnar side of the third finger.  The right wrist and 
right elbow had full ranges of motion, without pain, 
tenderness, or instability.  The examiner noted that the 
veteran had signs and symptoms of neuroma in the scar area of 
the palm of his right hand, which interfered with gripping.

The Board notes that the RO has considered the veteran to be 
left-handed for the purposes of his disability evaluations.  
Review of the service medical records from the veteran's 
first period of active duty in the 1960's shows that on the 
report of medical history form dated in August 1965, the 
veteran checked the box for "left handed."  Additionally, 
while he has indicated that he does some functions, such as 
eating, with his right hand, the veteran has consistently 
been noted to write with his left hand.  Furthermore, the 
veteran has not expressed any disagreement with the RO's 
characterization of his right hand as the minor extremity in 
the evaluation of his disability.  Accordingly, the Board 
concludes that the veteran is left handed for the purposes of 
rating his service connected disabilities.

The veteran's 20 percent evaluation, since December 1991, 
based on the right finger and metacarpal resection itself 
under Diagnostic Code 5155 is the maximum available under 
that code.  In the absence of additional amputations, which 
are not shown, no higher evaluation is available based on the 
resection.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2000).

Additionally, the Board is of the opinion that the veteran's 
partial paralysis of the right ulnar nerve has been properly 
rated as a moderate level of impairment consistent with a 
20 percent evaluation under Code 8516.  This is based on the 
pain, painful scarring (neuroma), decreased grip strength, 
and decreased motion of the right hand.  Examinations have 
shown a strong grasp using the index and middle finger so 
long as the object being grasped did not place pressure on 
the volar scar of the palm.  The veteran was able to 
approximate his thumb to all fingers and to feed himself with 
his right hand.  He had full ranges of motion of the fifth 
finger, middle finger, index finger and thumb of the right 
hand.  Thus, the severe level of incomplete paralysis which 
would entitle the veteran to a 30 percent evaluation has not 
been demonstrated.  38 C.F.R. Part 4, § 4.7, Code 8516 
(2000).  The Board notes that the 20 percent evaluation under 
Code 8516 includes consideration of the functional loss due 
to pain under the criteria of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is the 
functional loss which raises the level of impairment to the 
equivalent of moderate incomplete paralysis.

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent for residuals of 
right (minor) hand injury, amputation of the right ring 
finger with metacarpal resection, at any time from December 
1991 to the present; and the veteran is not entitled to an 
evaluation in excess of 20 percent for residuals of right 
(minor) hand injury, neurological impairment with painful 
neuroma scarring and decreased strength and range of motion, 
at any time from December 1991 to the present.  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  The facts in this case do not raise a 
reasonable doubt which could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000).


ORDER

An initial disability evaluation in excess of 20 percent for 
residuals of right (minor) hand injury, amputation of the 
right ring finger with metacarpal resection, is denied.

An initial disability evaluation in excess of 20 percent for 
residuals of right (minor) hand injury, neurological 
impairment with painful neuroma scarring and decreased 
strength and range of motion, is denied.


REMAND

The veteran has contended that service connection is 
appropriate for hemorrhoids, hiatal hernia, low back pain, 
bilateral leg pain and pes planus, sinusitis, and 
osteomyelitis. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The RO has been unable to obtain the service medical records 
for the veteran's second period of service, from 1970 to 
1991.  Under the new duty to assist provisions, the RO must 
take additional, extensive steps to attempt to obtain the 
missing service medical records.  

The Board notes that the RO has apparently contacted Ft. 
Harrison, Indiana, and the National Personnel Records Center 
(NPRC) in search of the records, and the veteran has been 
asked to provide any records in his possession.  These steps 
have not yielded the desired records.  The Board is of the 
opinion that the RO should again contact Ft. Harrison and the 
NPRC, as well as Ft. Gordon, Georgia, where the veteran was 
separated from service.  Additionally, the veteran should be 
contacted and requested to provide information as to any 
places at which he was treated for a claimed disorder during 
service.  He should be asked if he has received any Social 
Security Administration (SSA) or any other disability 
benefits.  If so, the records pertaining to an award of such 
benefits should be obtained.  The veteran's official service 
personnel records should also be obtained in order to 
identify the sources of any treatment.  

If, after the above efforts, and any other procedures 
dictated by relevant provisions of VA Manual M-21, the RO is 
unable to obtain the records, it should certify in the record 
as to why the service medical records could not be obtained.  
Then, the RO should take steps to reconstruct, to the extent 
possible, the missing records (in the same way that fire-
related records are reconstructed.)  

Accordingly, this case is REMANDED for the following:

1.  The RO should again contact Ft. 
Harrison, Indiana, and the NPRC, as well 
as Ft. Gordon, Georgia, where the veteran 
was separated from service to attempt to 
locate the service medical records from 
the veteran's period of service from 1970 
to 1991.  

2.  If such attempts are unsuccessful, 
the veteran should be contacted and 
requested to provide information as to 
any places he was treated for a claimed 
disorder during service.  He should be 
asked if he has received any Social 
Security Administration (SSA) or any 
other disability benefits.  If so, the 
records on which the award of such 
benefits was made should be obtained.  
The veteran's official service personnel 
records should also be obtained in order 
to identify the sources of any treatment.  

3.  If, after the above efforts, and any 
other procedures dictated by relevant 
provisions of VA Manual M-21, the RO is 
unable to obtain the missing service 
medical records, it should certify in the 
record as to why the service medical 
records could not be obtained.  Then, the 
RO should take steps to reconstruct, to 
the extent possible, the missing records 
(in the same manner that fire-related 
records are reconstructed.)  

4.  After the above development, the RO 
should schedule the veteran for any VA 
examinations deemed necessary in order to 
make a decision on his claims.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



